Case 19-24263-beh   Doc 30   Filed 10/15/19   Page 1 of 3
                                                       Digitally signed by Jennifer K.
                                         Jennifer K.   Marchinowski
                                                       DN: cn=Jennifer K. Marchinowski,
 10/14/2019                             Marchinowski
                                                       c=US, o=Chapter 13 Office,
                                                       email=jennifer@ch13oshkosh.com
                                                       Date: 2019.10.14 12:41:25 -05'00'




Case 19-24263-beh   Doc 30   Filed 10/15/19   Page 2 of 3
Case 19-24263-beh   Doc 30   Filed 10/15/19   Page 3 of 3
